DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 0, said application claims a priority filing date of 08/14/2018.  Claims 37-51 are pending. Claims 37 and 50-51 are independent.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37, 39-40, 43-44, 47, and 50-51 are rejected on the ground of non-statutory double patenting as being unpatentable over Claim 13 of U.S. Patent No. 11,269,415. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 13 of U.S. Patent No. 11,269,415 falls entirely within the scope of Claims 37-40, 43-44, 47, and 50-51.
Claim 38 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 13 of U.S. Patent No. 11,269,415 in view of Yliaho (US 2016/0004311 A1, published on 01/07/2016), hereinafter Yliaho'311. Claim 13 of U.S. Patent No. 11,269,415 contain every limitations of Claim 38 of the instant application except for the limitation of "wherein the signal processor is provided in a separate device from the drive circuit ".  However, Yliaho'311 teaches this limitation in ¶¶ [0088] and [0091]-[0092]: with FIGS. 3-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yliaho'311 to provide flexibility and improved tactile and acoustic wave generation by processing tactile and acoustic signals more efficiently using separate devices (Yliaho'311, ¶¶ [0072] and [0083]) .
Claims 41-42 are rejected on the ground of non-statutory double patenting as being unpatentable over Claim 13 of U.S. Patent No. 11,269,415 in view of Robert et al. (US 2018/0067557 A1, filed on 08/28/2017), hereinafter Robert. Claim.
Claim 45 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 3 of U.S. Patent No. 11,269,415 in view of Yliaho'311. Claim 3 of U.S. Patent No. 11,269,415 contain every limitations of Claim 45 of the instant application except for the limitation of "a signal processor".  However, Yliaho'311 teaches this limitation in ¶¶ [0091], [0086], and [0088] with 201 in FIGS. 3-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yliaho'311 to provide improved tactile and acoustic wave generation by reducing bandwidth in transmission and storage, and enabling stream specific processing, such as gain/volume/muting control or other processing to each stream separately before remixing the streams (Yliaho'311, ¶¶ [0072], [0083], and [0133]) .
Claim 48 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 6 of U.S. Patent No. 11,269,415 in view of  Yliaho'311. Claim 6 of U.S. Patent No. 11,269,415 contain every limitations of Claim 48 of the instant application except for the limitation of "a signal processor".  However, Yliaho'311 teaches this limitation in ¶¶ [0091], [0086], and [0088] with 201 in FIGS. 3-4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Yliaho'311 to provide improved tactile and acoustic wave generation by reducing bandwidth in transmission and storage, and enabling stream specific processing, such as gain/volume/muting control or other processing to each stream separately before remixing the streams (Yliaho'311, ¶¶ [0072], [0083], and [0133]). 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: device/system architecture/system 100 in Page 8, line 22, Page 9, line 16, Page 11, line 27, and Page 12, line 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 41 and 46 are objected to because of the following informalities:  
in Claim 41, lines 2-3,  "synchronise the output of the audio drive signal and the haptic drive signal" appears to be "synchronise output of the audio drive signal and the haptic drive signal";  
in Claim 46, line 2, "receive a signal signalling the location of the designated portion of the input signal" appears to be "receive a signal signaling a location of the designated portion of the input signal".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 45-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 49 recites the limitation "and/or" in line 2 and lines 2-4 respectively, which rendering these claims indefinite because it is unclear what is included or excluded by the claim language. For examination purpose, "A and/or B" will be considered as "A or B or both".
Regarding Claims 45 and 49, the phrase "such as" renders these claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 46 is rejected for fully incorporating the deficiency of their respective base claims.
Claim 47 recites the limitation "The audio-haptic system as claimed in claim 37, wherein the input signal ..." in line 1.  There is insufficient antecedent basis for this limitation in the claim.  "input signal" is recited in Claim 39 and not in Claim 37. Therefore, for examination purpose, Claim 47 will be depended on Claim 39 instead of Claim 37.
Claim 48 is rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-40 and 43-51 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho'311 in view of Biggs (US 2017/0180863 A1, published on 06/22/2017), hereinafter Biggs.

Independent Claim 37
Yliaho'311 discloses an audio-haptic system (Yliaho'311, FIG. 3; ¶ [0090]: an audio/tactile effect generator system apparatus) comprising: 
a signal processor (Yliaho'311, 201 in FIGS. 3-4; ¶¶ [0091], [0086], and [0088]: the audio source/audio driver 201 can be configured to generate a master signal  comprising an audio/acoustic part and tactile/haptic part using frequency combining, temporal combining, or channel combining); 
a drive circuit (Yliaho'311, 203 in FIGS. 3-4; ¶¶ [0093]-[0094]: the stream processor 203 is configured to receive the master signal (mixed audio signal) and generate and process separate signal streams from the master signal for different types of outputs such as audio/acoustic output and tactile/haptic output by frequency domain processing) (Yliaho'311, 205 in FIGS. 3-4; ¶ [0099]: the stream router/output processor 205 can be configured to receive the (processed or unprocessed) signal streams from the stream processor 203, and then be configured to route the signal streams according to their destination (e.g., output transducer/actuator) enabling a more flexible routing of audio and/or tactile streams);
an audio output transducer (Yliaho'311, 208 in FIGS. 3-4; ¶¶ [0103]-[0105] and [0107]: headset 208 can be any suitable headphone, earpiece, earphones, earbuds or ear speakers, wherein the headset comprises suitable means for presenting the routed signal to the transducers); and 
a haptic output transducer (Yliaho'311, 103 in FIG. 1; 209 in FIGS. 3-4; ¶¶ [0089] and [0101]-[0102] :the transducer or actuator 103, received piezoelectric stream(s) from the stream router/output processor 205, can be a piezo or piezo electric transducer/actuator 209 configured to generate a force, such as a bending force when a current is passed through the transducer), 
wherein: the drive circuit comprises an audio output amplifier and a haptic output amplifier  (Yliaho'311, 303 and 313 in FIG. 4; 505 in FIG. 6; ¶¶ [0115], [0119], and [0121]: the stream processor 203 comprises an audio stream post-processor for each stream, wherein the tactile/haptic stream is generated/processed from the master signal by a first audio stream post processor 303 and the audio/acoustic stream is generated/processed from the master signal by the second audio stream post processor 313; the audio stream post-processors (such as audio stream post processor 303 and audio stream post processor 313) can be configured to perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; i.e., first audio stream post processor 303 is an amplifier (gain control) for tactile/haptic stream, and second audio stream post processor 313 is an amplifier (gain control) for audio/acoustic stream).  
Yliaho'311 fails to explicitly disclose wherein the drive circuit is implemented as a single integrated circuit.
Biggs teaches apparatus and methods for processing audio-tactile signal (Biggs, ¶ [0004]), disclose wherein the drive circuit is implemented as a single integrated circuit (Biggs, FIG. 8; ¶¶ [0089] and [0068]: a single integrated Circuit 801 may include gain gage 806 (i.e., tactile/haptic amplifier), which may adjust gain or attenuate the signal and then pass to taction driver 808, and gain gage 812 (i.e., audio/ acoustic amplifier), which may adjust gain or attenuate the signal and then pass to conventional/audio driver 814). 
Yliaho'311 and Biggs are analogous art because they are from the same field of endeavor, apparatus and methods for processing audio-tactile signal .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Biggs to Yliaho'311.  Motivation for doing so would simplify circuit design to .

Claim 38
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 37 and further discloses wherein the signal processor is provided in a separate device from the drive circuit (Yliaho'311, FIGS. 3-4; ¶¶ [0088] and [0091]-[0092]: apparatus (i.e., the audio source/audio driver 201 on the host to generate a master signal) may further comprise means for storing the master signal within a storage element such that at a later time the apparatus can further receive the master signal from the means for storing; and means for transmitting the master signal such that at least one further apparatus (i.e., stream processor 203) may receive the master signal; i.e., audio source/audio driver 201 (i.e., signal processor) is provided in a separate device/apparatus from the stream processor 203 (i.e., a part of drive circuit)).  

Claim 39
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 37 and further discloses wherein the signal processor is configured to provide an input signal for the drive circuit, the input signal representing audio information and haptic information (Yliaho'311, FIGS. 3-4; ¶¶ [0091]-[0094] and [0111]: the audio source/audio driver 201 (i.e., signal processor) is configured to output the master signal (audio part and tactile part) to a stream processor 203 (i.e., a part of drive circuit); the stream processor 203 is configured to receive the master signal (mixed audio signal) from the audio driver 201 and generate and process separate signal streams from the master signal for different types of outputs such as audio/acoustic output and tactile/haptic output to different or separate transducers or types of transducer).

Claim 40
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 39 and further discloses wherein: the audio output amplifier is configured to generate an audio drive signal for driving the audio output transducer based on the audio information represented in the input signal; and the haptic output amplifier configured to generate a haptic drive signal for driving the haptic output transducer based on the haptic information represented in the input signal (Yliaho'311, FIGS. 3-4 and 6; ¶¶ [0093]-[0094], [0097]-[0100], [0115], [0119]-[0124], and [0130]-[0131]: the tactile/haptic stream is generated/processed from the master signal by a first audio stream post processor 303 which can perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; the audio/acoustic stream is generated/processed from the master signal by the second audio stream post processor 313 which can be perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; stream router/output processor 205 can route these streams according to a defined destination dependent on any stream tag or information, e.g., route or direct the input tactile/haptic stream to the piezoelectric actuator or display output and the audio/acoustic stream to the headset actuator or headset output) (Biggs, FIG. 8; ¶¶ [0089] and [0068]: a single integrated Circuit 801 may include gain gage 806 (i.e., tactile/haptic amplifier), which may adjust gain or attenuate the signal and then pass to taction driver 808, and gain gage 812 (i.e., audio/ acoustic amplifier), which may adjust gain or attenuate the signal and then pass to conventional/audio driver 814).  

Claim 43
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 37 and further disclose wherein the drive circuit comprises: an audio recovery portion for recovering the audio information from the input signal; and a haptic recovery portion for recovering the haptic information from the input signal (Yliaho'311, 203 in FIGS. 3-4; 503 in FIG. 6; ¶¶ [0094] and [0115]: the stream processor 203 can separate the streams from a master signal by frequency domain processing; e.g., high pass filtering the master signal to generate a suitable audio/acoustic stream signal and low pass filtering the master signal to generate a suitable tactile/haptic stream signal; the stream post-processor can be considered to be a separator or stream separator (or means for separating) configured to separate the master signal into at least two signal types (for example audio and haptic signals), wherein the tactile/haptic stream is generated/processed from the master signal by a first audio stream post processor 303 (i.e., a haptic recovery portion) and the audio/acoustic stream is generated/processed from the master signal by the second audio stream post processor 313 (i.e., an audio recovery portion)).

Claim 44
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 43 and further disclose wherein the audio output amplifier comprises the audio recovery portion and the haptic output amplifier comprises the haptic recovery portion (Yliaho'311, 303 and 313 in FIG. 4; 503 and 505 in FIG. 6; ¶¶ [0115] and [0119]: the tactile/haptic stream is separated from the master signal by a first audio stream post processor 303 (i.e., a haptic recovery portion) and the audio/acoustic stream is separated from the master signal by the second audio stream post processor 313 (i.e., an audio recovery portion); the audio stream post processor 303 (i.e., a haptic recovery portion) and audio stream post processor 313 (i.e., an audio recovery portion) can perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; i.e., the first audio stream post processor 303 is a haptic recovery portion as well as an amplifier (gain control) for tactile/haptic stream, and the second audio stream post processor 313 is an audio recovery portion as well as an amplifier (gain control) for audio/acoustic stream).

Claim 45
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 43 and further disclose wherein the haptic recovery portion is configured to derive the haptic information from a designated portion of the input signal, such as a designated frequency band of the input signal (Yliaho'311, 303 in FIG. 4; FIGS. 7-8; ¶¶ [0115] [0116]: the first stream post-processor 303 (i.e., a haptic recovery portion) comprises a low pass filter to extract the lower frequency; e.g., the haptic signal is extracted using low pass filtered or tactile/haptic stream frequency spectrum in FIG. 8 from the master signal in FIG. 7; 503 in FIG. 6; ¶¶ [0094] and [0118]: band pass filtering can be used to select specific bands).  

Claim 46
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 45 and further disclose wherein the drive circuit is configured to receive a signal signaling the location of the designated portion of the input signal (Yliaho'311, ¶ [0109]: the audio driver 201 can be informed when the master signal comprises audio or audio signals and tactile feedback signals by receiving a tag or indicator associated with the main or master signal; FIGS. 3-4; 503 in FIG. 6; ¶¶ [0084], [0094], [0115], and [0118]: band pass filtering can be used to select specific bands; i.e., locations of specific bands tagged at the mixed master signal in the audio driver 201 are provided to the first stream post-processor 303 of the stream processor 203 for retrieving haptic/tactile stream signal at specific bands).  

Claim 47
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 37 and further disclose wherein the input signal is carried from the signal processor to the drive circuit by a single channel (Yliaho'311, ¶¶ [0088] and [0111]: the stream processor 203 receives the encoded master signal from the audio driver 201 after frequency combining, temporal combining, or channel combining via a single channel).  

Claim 48
Yliaho'311 in view of Biggs8 discloses all the elements as stated in Claim 47 and further disclose wherein the channel is an audio channel (Yliaho'311, ¶ [0115]: an audio stream with frequency combining is received by the stream post-processors 303 and 313 of the stream processor 203).

Claim 49
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 37 and further disclose wherein: the signal processor comprises a digital signal processor (Yliaho'311, ¶ [0140]: data processors may include digital signal processors; FIG. 3; ¶¶ [0107], [0091], [0093], and [0099]: the headset can receive a digital signal routed by the stream router; i.e., the mixed master signal generated from audio source/audio driver 201 is a digital signal); and/or 
the drive circuit is a drive module, drive unit or drive engine (Biggs, FIG. 8; ¶¶ [0089] and [0068]: a single integrated Circuit 801 may include gain gage 806 (i.e., tactile/haptic amplifier), which may adjust gain or attenuate the signal and then pass to taction driver 808, and gain gage 812 (i.e., audio/ acoustic amplifier), which may adjust gain or attenuate the signal and then pass to conventional/audio driver 814; i.e., Circuit 801 is also a drive unit to drive taction driver 808 by gain gage 806 and conventional/audio driver 814 by gain gage 812); and/or 
the audio output transducer comprises a speaker (Yliaho'311, 208 in FIGS. 3-4; ¶¶ [0103]-[0105] and [0107]: headset 208 can be any suitable headphone, earpiece, earphones, earbuds or ear speakers, wherein the headset comprises suitable means for presenting the routed signal to the transducers); and/or 
the haptic output transducer comprises a haptic actuator such as an eccentric rotating mass actuator, a linear resonant actuator or a piezoelectric actuator (Yliaho'311, 103 in FIG. 1; 209 in FIGS. 3-4; ¶¶ [0089] and [0101]-[0102] :the transducer or actuator 103, received piezoelectric stream(s) from the stream router/output processor 205, can be a piezo or piezo electric transducer/actuator 209 configured to generate a force, such as a bending force when a current is passed through the transducer).  

Independent Claim 50
Yliaho'311 discloses a drive circuit (Yliaho'311, 203 and 205  in FIGS. 3-4; ¶¶ [0093 ]and [0099]: the stream processor 203 is configured to receive the master signal (mixed audio signal) and generate/process separate signal streams from the master signal for different types of outputs (e.g., audio/acoustic output and tactile/haptic output) to a stream router/output processor 205 for routing the signal streams according to their destination (e.g., output transducer/actuator) enabling a more flexible routing of audio and/or tactile streams) for use in an audio-haptic system (Yliaho'311, FIG. 3; ¶ [0090]: an audio/tactile effect generator system apparatus), 
the system comprising a signal processor (Yliaho'311, 201 in FIGS. 3-4; ¶¶ [0091], [0086], and [0088]: the audio source/audio driver 201 can be configured to generate a master signal  comprising an audio/acoustic part and tactile/haptic part using frequency combining, temporal combining, or channel combining), 
an audio output transducer (Yliaho'311, 208 in FIGS. 3-4; ¶¶ [0103]-[0105] and [0107]: headset 208 can be any suitable headphone, earpiece, earphones, earbuds or ear speakers, wherein the headset comprises suitable means for presenting the routed signal to the transducers) and a haptic output transducer (Yliaho'311, 103 in FIG. 1; 209 in FIGS. 3-4; ¶¶ [0089] and [0101]-[0102] :the transducer or actuator 103, received piezoelectric stream(s) from the stream router/output processor 205, can be a piezo or piezo electric transducer/actuator 209 configured to generate a force, such as a bending force when a current is passed through the transducer), 
wherein the drive circuit comprises an audio output amplifier and a haptic output amplifier  (Yliaho'311, 303 and 313 in FIG. 4; 505 in FIG. 6; ¶¶ [0115], [0119], and [0121]: the stream processor 203 comprises an audio stream post-processor for each stream, wherein the tactile/haptic stream is generated/processed from the master signal by a first audio stream post processor 303 and the audio/acoustic stream is generated/processed from the master signal by the second audio stream post processor 313; the audio stream post-processors (such as audio stream post processor 303 and audio stream post processor 313) can be configured to perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; i.e., first audio stream post processor 303 is an amplifier (gain control) for tactile/haptic stream; second audio stream post processor 313 is an amplifier (gain control) for audio/acoustic stream).
Yliaho'311 fails to explicitly disclose wherein the drive circuit is implemented as a single integrated circuit.
Biggs teaches apparatus and methods for processing audio-tactile signal (Biggs, ¶ [0004]), disclose wherein the drive circuit is implemented as a single integrated circuit (Biggs, FIG. 8; ¶¶ [0089] and [0068]: a single integrated Circuit 801 may include gain gage 806 (i.e., tactile/haptic amplifier), which may adjust gain or attenuate the signal and then pass to taction driver 808, and gain gage 812 (i.e., audio/ acoustic amplifier), which may adjust gain or attenuate the signal and then pass to conventional/audio driver 814). 
Yliaho'311 and Biggs are analogous art because they are from the same field of endeavor, apparatus and methods for processing audio-tactile signal .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Biggs to Yliaho'311.  Motivation for doing so would simplify circuit design to .

Independent Claim 51
Yliaho'311 discloses a  (Yliaho'311, 203 and 205  in FIGS. 3-4; ¶¶ [0093 ]and [0099]: the stream processor 203 is configured to receive the master signal (mixed audio signal) and generate/process separate signal streams from the master signal for different types of outputs (e.g., audio/acoustic output and tactile/haptic output) to a stream router/output processor 205 for routing the signal streams according to their destination (e.g., output transducer/actuator) for use in an audio-haptic system (Yliaho'311, FIG. 3; ¶ [0090]: an audio/tactile effect generator system apparatus), 
the system comprising a signal processor (Yliaho'311, 201 in FIGS. 3-4; ¶¶ [0091], [0086], and [0088]: the audio source/audio driver 201 can be configured to generate a master signal  comprising an audio/acoustic part and tactile/haptic part using frequency combining, temporal combining, or channel combining), 
an audio output transducer (Yliaho'311, 208 in FIGS. 3-4; ¶¶ [0103]-[0105] and [0107]: headset 208 can be any suitable headphone, earpiece, earphones, earbuds or ear speakers, wherein the headset comprises suitable means for presenting the routed signal to the transducers) and a haptic output transducer (Yliaho'311, 103 in FIG. 1; 209 in FIGS. 3-4; ¶¶ [0089] and [0101]-[0102] :the transducer or actuator 103, received piezoelectric stream(s) from the stream router/output processor 205, can be a piezo or piezo electric transducer/actuator 209 configured to generate a force, such as a bending force when a current is passed through the transducer), 
wherein the  (Yliaho'311, 303 and 313 in FIG. 4; 505 in FIG. 6; ¶¶ [0115], [0119], and [0121]: the stream processor 203 comprises an audio stream post-processor for each stream, wherein the tactile/haptic stream is generated/processed from the master signal by a first audio stream post processor 303 and the audio/acoustic stream is generated/processed from the master signal by the second audio stream post processor 313; the audio stream post-processors (such as audio stream post processor 303 and audio stream post processor 313) can be configured to perform additional post-processing of the signal such as stream specific gain control or stream volume control or muting of the streams; i.e., first audio stream post processor 303 is an amplifier (gain control) for tactile/haptic stream; second audio stream post processor 313 is an amplifier (gain control) for audio/acoustic stream).
Yliaho'311 fails to explicitly disclose wherein the single integrated circuit comprises an audio output amplifier and a haptic output amplifier.
Biggs teaches apparatus and methods for processing audio-tactile signal (Biggs, ¶ [0004]), disclose wherein the single integrated circuit comprises an audio output amplifier and a haptic output amplifier (Biggs, FIG. 8; ¶¶ [0089] and [0068]: a single integrated Circuit 801 may include gain gage 806 (i.e., tactile/haptic amplifier), which may adjust gain or attenuate the signal and then pass to taction driver 808, and gain gage 812 (i.e., audio/ acoustic amplifier), which may adjust gain or attenuate the signal and then pass to conventional/audio driver 814). 
Yliaho'311 and Biggs are analogous art because they are from the same field of endeavor, apparatus and methods for processing audio-tactile signal .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Biggs to Yliaho'311.  Motivation for doing so would simplify circuit design to .

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho'311 in view of Biggs as applied to Claim 40 above, and further in view of Robert.

Claim 41
Yliaho'311 in view of Biggs discloses all the elements as stated in Claim 40 and further discloses that by using high-pass and low-pass filtering to separate the main or master signals the flexibility of stream processing without requiring separate stream signal synchronization and accurate timing of the separate signals which would be required in situations where separate streams carried in separate logical or physical signals; i.e., separate stream signal synchronization is required when separate streams are carried in separate logical or physical signals; e.g., routing streams separately in FIG. 4 (Yliaho'311, FIGS. 4-5; ¶¶ [0133]-[0134]).
Robert teaches a system and a method for generating tactile outputs (Robert, ¶ [0002]), wherein the drive circuit comprises a synchronisation module, the synchronisation module arranged to synchronise the output of the audio drive signal and the haptic drive signal (Robert, FIGS. 1A and 1C; ¶¶ [0183]-[0184]: the haptic feedback controller sends waveforms to the selected one or more tactile output generators for generating tactile outputs; the haptic feedback 161 also provides audio signals to audio circuitry of device 100 (e.g., audio circuitry 110 in FIG. 1A); the haptic feedback controller 161 modifies audio signals and/or waveforms used for generating tactile outputs so that the audio outputs and the tactile outputs are synchronized by delaying (i.e., buffering) the audio signals and/or waveforms used for generating tactile outputs).  
Yliaho'31 and Robert are analogous art because they are from the same field of endeavor, apparatus and methods for processing audio-tactile signal .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Robert to Yliaho'311 in view of Biggs.  Motivation for doing so would enhance user experience by providing audio and tactile signals in synchronized manner whenever .

Claim 42
Yliaho'311 in view of Biggs and Robert discloses all the elements as stated in Claim 41 and further disclose wherein the synchronisation module is provided in the audio output amplifier and/or the haptic output transducer (Robert, FIGS. 1A and 1C; ¶¶ [0183]-[0185]: the haptic feedback controller 161 sends waveforms to the selected one or more tactile output generators 167 for generating tactile outputs; the haptic feedback 161 also provides audio signals to audio circuitry of device 100 (e.g., audio circuitry 110 in FIG. 1A); the haptic feedback controller 161 modifies audio signals and/or waveforms used for generating tactile outputs so that the audio outputs and the tactile outputs are synchronized by delaying the audio signals and/or waveforms used for generating tactile outputs; i.e., synchronization is provided in audio circuitry 110 (i.e., audio output amplifier) by delaying audio signal or in tactile output generators 167 (i.e., haptic output transducer) by delaying waveforms used for generating tactile outputs, which are controlled by haptic feedback controller 161).
Motivation for applying Robert to Yliaho'311 in view of Biggs would enhance user experience by providing audio and tactile signals in synchronized manner whenever .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175